In a support proceeding pursuant to article 4 of the Family Court Act, the appeal is from an order of the Family Court, Queens County, dated November 19, 1976, which, after a hearing, (1) directed the appellant to pay $25 per week as support for his wife, (2) directed him to pay $50 per week as child support and (3) fixed arrears at $500. Order affirmed, without costs or disbursements. The parties were married in 1960 *568and a child was born to them in 1965. They resided together until June, 1974, when they separated. The husband thereafter brought a divorce action based on cruel and inhuman treatment, which was unsuccessful. In October, 1974 the wife was awarded temporary support. The husband has not made support payments since August, 1975. The instant proceeding for support came before the Family Court in November, 1976. The transcript of the hearing supports the award made. The trial court found the husband’s testimony neither credible nor acceptable. Despite the contentions of the husband, no evidence of fault on the wife’s part appears in the record. In any event, fault on her part would not be an absolute bar to an award (see Matter of Madderom v Madderom, 44 AD2d 828). We have considered the other contentions raised on appeal, and find them to be without merit. Cohalan, Acting P. J., Hawkins, Suozzi and Mollen, JJ., concur.